DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9, 10, 12, 15-17, 20-22, 26, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenlee, et al. US2011/0308820.
Regarding claim 1, Greenlee, et al. teaches a borehole isolation device (Figure 8b) conveyable into a borehole ¶0003, the borehole isolation device comprising:
a body 112 having an outer diameter 606; and
an expandable ring 610 configured such that an outermost portion of an uphole end portion (the slanted portion of 610 shown in Figure 8b)is expandable from a first outer diameter (shown in Figure 8b) that is approximately equal to or smaller than the outer diameter of the body (since Figure 8b shows 610 at the same outer diameter as 112) to a second outer diameter (Figure 8f) that is greater than the outer diameter of the body (wherein 610 is pushed radially outwards) due to a pressure differential of a fluid across the expandable ring being greater on the uphole end (¶0081 describes setting the tool by fluid weight or pump pressure on ball 128 to push the packer cup 606 downward, which indicates a greater pressure on the uphole end) to create at least a partial seal (wherein the term “setting” the seal necessarily provides at least a partial seal) between the borehole isolation device and an inner surface of the borehole or a casing in the borehole (wherein the device of Figure 8 is placed into the wellbore. Casing 140 is shown in Figure 2, which is representative of a downhole apparatus in a wellbore, and wellbores are described in ¶0003).
Regarding claim 4, the borehole isolation device comprises a dissolvable material (wherein any material is considered to be able to be dissolved when exposed to fluid that is capable of dissolving the solid material the isolation device is made from).
Regarding claim 5, the body comprises a mule shoe 130 and the expandable ring is coupled to the mule shoe (as shown in Figure 8b, wherein the ring 610 is attached to the mule shoe 130 via mandrel 604).
Regarding claim 6, the expandable ring comprises a reduced thickness section (the tapered top shown in Figure 8b, shown in Figure A below, annotated from Figure 8b) at the uphole end portion of the expandable ring.

    PNG
    media_image1.png
    616
    979
    media_image1.png
    Greyscale

Figure A: annotated Figure 8b
Regarding claim 9, a sealing element 108 and wherein the expandable ring is coupled to the sealing element (via 112).
Regarding claim 10, a well system for a borehole ¶0003, comprising:
a tool string (attached to 702) configured to travel through the borehole (wherein ¶0071 teaches that downhole tool 600 is similar to downhole tool 100, and ¶0046 describes tubing, which is the same as a tool string, since tubing is a tool for conveying the downhole tool 100/600 and is in linear form, thus is a string);
a setting tool 700 coupled to the tool string, the setting tool comprising an internal bypass fluid flowpath (through bore inside 704);
a borehole isolation device 600 coupled to the setting tool (via 652), the borehole isolation device comprising:
a body 112 having an outer diameter (outside surface of 112), an expandable ring 610 configured such that an outermost portion (outside surface of 610) of an uphole portion (towards the top of Figure 8b) is expandable from a first outer diameter (shown in Figure 8b) to a second outer diameter (Figure 8f) that is greater than the first outer diameter (wherein 610 is pushed radially outwards) due to a pressure differential of a fluid across the expandable ring being greater on the uphole end (due to ball 128 seating as shown in Figure 8f)  to create at least a partial seal between the borehole isolation device and an inner surface of the borehole or a casing in the borehole during conveyance to a location in the borehole; 
a pressure control device (128, and pins 613) positioned within the internal bypass fluid flowpath (as shown in figure 8f) and configured to control the pressure differential across the expandable ring by controlling an amount of the fluid passing through the bypass fluid flowpath during the conveyance into the borehole (wherein pins 613 block at least some fluid flow during conveyance into the borehole, thus are considered to provide at least some control of the amount of fluid, and wherein ball 128 can seat on the seat as shown in Figure 8f, or be held as shown in Figure 8b, as described in ¶0073);
a seat 126 movable relative to the expandable ring to expand the expandable ring to create a seal between the borehole isolation device and an inner surface of the borehole or the casing at the location ¶0081 (wherein 606 and seat 126 are moved relative to each other as shown in Figure 8f to provide the sealing by radial expansion of 610); and 
wherein the bypass fluid flowpath extends across the at least partial seal (wherein the passage inside 604 extends vertically across the seal).
Regarding claim 12, the pressure control device comprises a valve (128 is a ball valve), a nozzle, a tube, or a rupture disc.
Regarding claim 15, the body of the borehole isolation device comprises a mule shoe 130 and the expandable ring is operatively coupled to the mule shoe (via 604).
Regarding claim 16, the borehole isolation device comprises a dissolvable material (wherein any material is considered to be able to be dissolved when exposed to fluid that is capable of dissolving the solid material the isolation device is made from).
Regarding claim 17, the expandable ring comprises a reduced thickness section (the tapered top shown in Figure 8b, shown in Figure A below, annotated from Figure 8b) at the uphole end portion of the expandable ring.
Regarding claim 20, the borehole isolation device further comprises a sealing element 108 and the expandable ring is operatively coupled to the sealing element (via 112).
Regarding claim 21, a method comprising:
pumping a borehole isolation device 600 coupled to a setting tool 700 through a borehole by pumping a fluid in the borehole ¶0046 (wherein at least some of the pumping is required to convey the tool into place to set the tool);
controlling a fluid pressure across the expandable ring with a pressure control device 128 and 611 of the borehole isolation device located in a bypass fluid flowpath (borehole through 704 and 604) through the setting tool to control the velocity of the borehole isolation device (by change in flow area and by presence of ball 128) while being pumped through the borehole by controlling an amount of the fluid passing through the bypass fluid flowpath during conveyance of the borehole isolation device to a location in the borehole (since ball 128 and pins 611 reduce the cross sectional area of 604 that fluid can flow through);
expanding an outermost portion of an expandable ring of the borehole isolation device from a first outer diameter (Figure 8b) to a second outer diameter that is greater than the first outer diameter of the body (Figure 8f) using the pumped fluid due to a pressure differential across the expandable ring being greater on the uphole end (¶0081 describes setting the tool by fluid weight or pump pressure on ball 128 to push the packer cup 606 downward, which indicates a greater pressure on the uphole end) to create at least a partial seal (wherein the term “setting” necessarily provides theat least partial seal due to radial expansion of 610) between the borehole isolation device and an inner surface of the borehole or a casing (as described above) in the borehole during conveyance of the borehole isolation device to the location in the borehole; and 
expanding the expandable ring (as shown in Figure 8f) by moving a seat 126 relative to the expandable ring to create a seal (by extension of 610 radially outwards as shown in Figure 8f) between the borehole isolation device and the inner surface of the borehole or the casing at the location.
Regarding claim 22, the pressure control device comprises a valve (wherein ball 128 and seat 126 form a ball valve), a nozzle, a tube, or a rupture disc.
Regarding claim 26, the expandable ring comprises a reduced thickness section (as shown in Figure A above, in the tapered end) at the uphole end portion of the expandable ring.
Regarding claim 28, the borehole isolation device is conveyable in the borehole using a setting tool 704 comprising an internal bypass fluid flowpath (the throughbore of 704) extending from the uphole end to a downhole end of the expandable ring and a seat, wherein the bypass fluid flowpath comprises a pressure control device configured to control the pressure differential across the expandable ring by controlling an amount of the fluid passing through the bypass fluid flowpath during the conveyance into the borehole and wherein the seat is movable relative to the expandable ring to expand the expandable ring to create a seal between the borehole isolation device and the inner surface of the borehole or the casing (as described above).
Claim(s) 1, 3- 5, 9- 10, 12, 14-16, 20-22, 24, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burris, et al. US2005/0241835.
Regarding claim 1, Burris, et al. teaches a borehole isolation device 1408 conveyable into a borehole 125, the borehole isolation device comprising:
a body 210 having an outer diameter (outside surface of 210); and
an expandable ring 232 configured such that an outermost portion of an uphole end portion is expandable from a first outer diameter (as shown in Figure 9) that is approximately equal to or smaller than the outer diameter of the body (since 232 has the same outer diameter as 210 in Figure 9) to a second outer diameter (shown expanded in Figure 10)  that is greater than the outer diameter of the body due to a pressure differential of a fluid across the expandable ring being greater on the uphole end (wherein seating of ball 225 as shown in Figure 10 produces the pressure differential)  to create at least a partial seal between the borehole isolation device and an inner surface of the borehole or a casing in the borehole.
Regarding claim 3, the expandable ring is further configured to contract from the second outer diameter towards the first outer diameter when the fluid flow stops (as shown in Figure 12, ¶0142 describes unsetting and returning to the surface).
Regarding claim 4, the borehole isolation device comprises a dissolvable material (wherein any material is considered to be able to be dissolved when exposed to fluid that is capable of dissolving the solid material the isolation device is made from).
Regarding claim 5, the body comprises a mule shoe and the expandable ring is coupled to the mule shoe 250 (wherein a tapered shoe and a mule shoe are the same).
Regarding claim 9, a sealing element 234 and wherein the expandable ring is coupled to the sealing element (since 234 is adjacent expandable ring 232).
Regarding claim 10, a well system (Figures 9-12) for a borehole, comprising:
a tool string 270 (since 270 is linear in shape and is a tool, it is considered a tool string) configured to travel through the borehole;
a setting tool 210 coupled to the tool string, the setting tool comprising an internal bypass fluid flowpath (the through bore through 210, defined from 275 to 205);
a borehole isolation device (232 and 760) coupled to the setting tool, the borehole isolation device comprising:
a body 760 having an outer diameter, an expandable ring 232 configured such that an outermost portion of an uphole portion is expandable from a first outer diameter (as shown in Figure 9) to a second outer diameter (as shown in Figure 10) that is greater than the first outer diameter due to a pressure differential of a fluid across the expandable ring being greater on the uphole end (due to ball 225 seating on the seat as shown in Figure 10) to create at least a partial seal (due to the radial expansion of 232) between the borehole isolation device and an inner surface 125 of the borehole or a casing in the borehole during conveyance to a location in the borehole; 
a pressure control device 225 positioned within the internal bypass fluid flowpath (205 to 275) and
configured to control the pressure differential across the expandable ring by controlling an amount of the fluid passing through the bypass fluid flowpath during the conveyance into the borehole (by presence of 225 in chamber 220);
a seat (the frustoconical shaped chamber at the top of 210) movable relative to the expandable ring (wherein Figure 10 shows relative movement between 210 and 232, since 232 axially collapses and radially expands) to expand the expandable ring to create a seal between the borehole isolation device and an inner surface of the borehole or the casing at the location (as shown in Figure 10); and 
wherein the bypass fluid flowpath extends across the at least partial seal (since 275 to 205 extends axially).
Regarding claim 12, the pressure control device comprises a valve (225 is a ball valve), a nozzle, a tube, or a rupture disc.
Regarding claim 14, the expandable ring is further configured to contract from the second outer diameter towards the first outer diameter when the fluid flow stops (as shown in Figure 12).
Regarding claim 15, the body of the borehole isolation device comprises a mule shoe 250 and the expandable ring is operatively coupled to the mule shoe (as shown in Figure 11, wherein mule shoe 250 and expandable ring 232 are held on the same assembly).
Regarding claim 16, the borehole isolation device comprises a dissolvable material (wherein any material is considered to be able to be dissolved when exposed to fluid that is capable of dissolving the solid material the isolation device is made from).
Regarding claim 20, the borehole isolation device further comprises a sealing element 234 and the expandable ring is operatively coupled to the sealing element (since sealing element 234 is adjacent expandable ring 232).
Regarding claim 21, a method comprising:
pumping a borehole isolation device 232 coupled to a setting tool 210 through a borehole by pumping a fluid in the borehole ¶0135: 4-8;
controlling a fluid pressure across the expandable ring with a pressure control device 225 of the borehole isolation device located in a bypass fluid flowpath (flow path from 275 to 205) through the setting tool to control the velocity of the borehole isolation device while being pumped through the borehole by controlling an amount of the fluid passing through the bypass fluid flowpath (by presence of the ball 225 which decreases the flow area in chamber 220) during conveyance of the borehole isolation device to a location in the borehole;
expanding an outermost portion of an expandable ring 232 of the borehole isolation device from a first outer diameter (figure 9) to a second outer diameter (Figure 10) that is greater than the first outer diameter of the body using the pumped fluid due to a pressure differential across the expandable ring being greater on the uphole end (as shown in Figure 10 with 225 seated) to create at least a partial seal between the borehole isolation device and an inner surface 125 of the borehole or a casing in the borehole during conveyance of the borehole isolation device to the location in the borehole; and 
expanding the expandable ring by moving a seat (the frustoconical portion of 210) relative to the expandable ring (wherein the seat is moved downwards compared with 232 as shown in Figure 10) to create a seal between the borehole isolation device and the inner surface of the borehole or the casing at the location (as shown in Figure 10).
Regarding claim 22, the pressure control device comprises a valve (ball val ve 225), a nozzle, a tube, or a rupture disc.
Regarding claim 24, contracting the expandable ring from the second outer diameter towards the first outer diameter (as shown in Figure 12 and described in ¶0135).
Regarding claim 28, the borehole isolation device is conveyable in the borehole using a setting tool 270 comprising an internal bypass fluid flowpath 275 (and connected with 205) extending from the uphole end to a downhole end of the expandable ring and a seat (frustoconical portion of 210), wherein the bypass fluid flowpath comprises a pressure control device 225 configured to control the pressure differential across the expandable ring by controlling an amount of the fluid passing through the bypass fluid flowpath (as described above) during the conveyance into the borehole and wherein the seat is movable relative to the expandable ring (in which seat is moved axially downward relative to the expandable ring 232) to expand the expandable ring to create a seal (as shown in Figure 10) between the borehole isolation device and the inner surface 125 of the borehole or the casing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 8, 11, 18, 19, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenlee, et al. alone.
Regarding claim 7, 18, and 27, Greenlee, et al. teaches the invention substantially as claimed, as described above, but the embodiment relied upon for claims 1 and 10 does not teach the expandable ring comprises flutes formed on an outer surface of the expandable ring.
The embodiment of Figure 5 shows an expandable ring 310 that has flutes/slots 315 to allow for expansion and flaring ¶0056.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Greenlee, et al. to include the flutes of the embodiment of Figure 5 to allow for expansion and flaring.
Regarding claims 8 and 19, Greenlee, et al. teaches the invention as claimed, as described above, but is silent as to whether the cross sectional area of the flutes is between 0.01 and 3 square inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the flute cross sectional area limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
Regarding claim 11, Greenlee, et al. teaches the invention substantially as claimed, as described above, but does not teach the cross-sectional area of the internal bypass fluid flowpath is between 0.01 square inches and 3 square inches.
It would have been an obvious matter of design choice to modify Burris, et al. to select the cross sectional area of the internal bypass fluid flow path, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Note that those of ordinary skill in the art would appreciate that a modification such as a mere change in size of a component would be obvious.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See also, MPEP § 2144.04 which states: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d  at 1053, 189 USPQ at 148.).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim(s) 7, 8, 18, 19, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burris, et al. in view of Greenlee, et al..
Regarding claim 7, 18, and 27, Burris teaches the invention substantially as claimed, as described above, but does not teach the expandable ring comprises flutes formed on an outer surface of the expandable ring.
Greenlee, et al. Figure 5 shows an expandable ring 310 that has flutes/slots 315 to allow for expansion and flaring ¶0056.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Burris, et al. in view of Greenlee, et al. to include the flutes of the embodiment of Figure 5 to allow for expansion and flaring.
Regarding claims 8 and 19, Burris, et al. in view of Greenlee, et al. teaches the invention as claimed, as described above, but is silent as to whether the cross sectional area of the flutes is between 0.01 and 3 square inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the flute cross sectional area limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Burris, et al. alone.
Burris, et al. teaches the invention substantially as claimed, as described above, but does not teach the cross-sectional area of the internal bypass fluid flowpath is between 0.01 square inches and 3 square inches.
It would have been an obvious matter of design choice to modify Burris, et al. to select the cross-sectional area of the internal bypass fluid flow path, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Note that those of ordinary skill in the art would appreciate that a modification such as a mere change in size of a component would be obvious.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See also, MPEP § 2144.04 which states: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d  at 1053, 189 USPQ at 148.).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coon, et al. US2020/0048981 teaches a pump down frac plug with sealing element 210 that is an expandable ring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        9/23/2022